Name: Commission Regulation (EEC) No 1475/91 of 31 May 1991 on the arrangements applicable to agricultural products subject to reference quantities and originating in the African Caribbean and Pacific States or in the overseas countries and territories (1991/92)
 Type: Regulation
 Subject Matter: executive power and public service;  tariff policy;  agricultural activity;  economic analysis
 Date Published: nan

 No L 138/74 Official Journal of the European Communities 1 . 6. 91 COMMISSION REGULATION (EEC) No 1475/91 of 31 May 1991 on the arrangements applicable to agricultural products subject to reference quantities and originating in the African Caribbean and Pacific States or in the overseas countries and territories (1991/92) No 715/90, these products are subject to a statistical surveillance in accordance with Council Regulation (EEC) No 2658/87 (6) and (EEC) No 1736/75 0 ; Whereas imports of the products in question are charged against the reference quantities at Community level within pre-established timetables, as and when the products are entered with the customs authorities for free circulation ; whereas, therefore, it is appropriate to esta ­ blish reference quantities for those products listed in the Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 71 /90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ('), extended by Regulation (EEC) No 523/91 (2), and in particular Articles 16 and 27 thereof, Whereas Article 16 of Regulation (EEC) No 715/90 stipu ­ lats for certain agricultural products, covered by that Regulation and originating in those countries, the progressive reduction, subject to reference quantities laid down within a set timetable, of the customs duties ; Whereas, under the provisions of Council Regulation (EEC) No 486/85 (3), as last amended by Regulation (EEC) No 3530/89 (4), when the rate of customs duty applied to imports into the Community of Ten of a product subject to a reference quantity is lower than that applying in respect of Spain, Portugal or both of these Member States, the process of dismantling begins once duty on imports of that product originating in Spain and Portugal falls below that applied to imports of the product in question from the other countries ; whereas, for this reason, the Annex to this Reflation lists only products in respect of which tariff dismantling begins or continues in 1991 ; Whereas by virtue of Council Regulation (EEC) No 1820/87 of 25 June 1987 concerning the application of Decision No 2/87 of the ACP-EEC Council of Ministers on the advance implementation of the Protocol to the Third ACP-EEC Convention (*) consequent on the Acces ­ sion of the Kingdom of Spain and the Portuguese Repu ­ blic to the European Communities, the said reference quantities shall be applied in Spain and Portugal ; Whereas, in order to enable the competent authorities within the Commission to establish an annual trade balance sheet for each of the products and, if necessary, to put into application the arrangement provided for in Article 16 (3) of the abovementioned Regulation (EEC) HAS ADOPTED THIS REGULATION : Article 1 1 . Imports into the Community of certain products originating in the African , Carribean and Pacific States or in the overseas countries and territories shall be subject to reference quantities and to a statistical surveillance. The products referred to in the first subparagraph, their CN codes, the periods of validity and the levels of the reference quantities are set out in the Annex. 2. Quantities shall be charged against the reference quantities as and when products are entered with customs authorities for free circulation and accompanied by a movement certificate . If the movement certificate is submitted a posteriori, the goods shall be charged against the corresponding reference quantity at the moment when the goods are entered for free circulation. The extent to which the reference quantities are used up shall be determined at Community level on the basis of the imports charged against them in the manner defined in the first subparagraph, as communicated to the Statis ­ tical Office of the European Communities in application of Regulations (EEC) No 2658/87 and (EEC) No 1736/75. Article 2 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 3 This Regulation shall enter into force on 1 July 1991 .(') OJ No L 84, 30. 3 . 1990, p. 85 . (2) OJ No L 58, 5. 3 . 1991 , p. 1 . 0 OJ No L 61 , 1 . 3 . 1985, p. 2. (4) OJ No L 347, 28 . 11 . 1989, p. 3 . 0 OJ No L 172, 30 . 6. 1987, p. 1 . (6) OJ No L 256, 7 . 9 . 1987, p . 1 . 0 OJ No L 183, 14. 7 . 1975, p . 3 . 1 . 6 . 91 Official Journal of the European Communities No L 138/75 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1991 . For the Commission Christiane SCRIVENER Member of the Commission No L 138/76 Official Journal of the European Communities 1 . 6. 91 ANNEX (tonnes) Order No CN code Taric codes Description Period Reference quantities 12.0030 ex 0704 90 90 0704 90 90 * 92 Cabbages, fresh or chilled 1 . 11 - 31 . 12. 1991 1 000 12.0050 ex 0705 11 10 0705 11 10*21 0705 11 10*33 'Iceberg' lettuce, (Lactuca sativa L, var. capitata L) 1.7 - 31 . 10 . 1991 1 000 12.0060 ex 0709 10 00 0709 10 00 * 10 0709 10 00*20 Globe artichokes fresh or chilled 1 . 10 - 31 . 12. 1991 1 000 12.0080 ex 0809 10 00 0809 10 00 * 10 0809 10 00*20 0809 10 00 * 30 0809 10 00*40 0809 10 00*80 Apricots, fresh 1.9. 1991 - 30.4. 1992 2 000 12.0090 ex 0809 20 90 0809 20 90 * 21 0809 20 90 * 25 0809 20 90 * 29 0809 20 90 * 31 0809 20 90 * 33 0809 20 90 * 39 0809 20 90 * 41 0809 20 90 * 45 0809 20 90 * 49 Cherries, fresh 1 . 11 . 1991 - 31.3. 1992 2 000 12.0100 ex 0809 30 00 0809 30 00 * 1 1 0809 30 00 * 12 0809 30 00 * 13 0809 30 00*91 0809 30 00 * 92 0809 30 00 * 93 Peaches (including nectarines), fresh 1 . 12. 1991 - 31.3. 1992 2 000 12.0110 ex 0809 40 19 0809 40 19 * 30 0809 40 19*40 0809 40 19 * 51 Plums, fresh 15 . 12. 1991 - 31.3 . 1992 2 000